DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 21-40 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in PCT/CN2016/091089 07/22/2016

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WEI; Anni;  et al. (US 2016/0315802), hereinafter “WEI”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As per Claim 21, Wei discloses:
A method, comprising: receiving, by a network functions virtualization orchestrator (NFVO) device, (Par [0019], “ an acquiring unit, configured to acquire a correspondence between an identifier of at least one virtualized network function VNF node and an identifier of at least one network function virtualization infrastructure NFVI node from a network function virtualization orchestrator NFVO.”) a first loading request message from a network manager (NM) device, (Par [0233], “The VNF package: a file of the VNF, includes a VNFD of the VNF, a software image, and some other components, for example, a component configured to check integrity of the file and prove validity of the file.”) wherein the first loading request message comprises image files of a first plurality of virtualized network function modules in a virtualized network function (VNF) device, (Par [0234], “VNF loading process and the VNF instantiation process. The deployment behavior includes, but is not limited to, deployment environments required by the VNF, such as a quantity of VMs, a quantity of VM images, and required computing and storage resources”)
and the first loading request message requests the NFVO device to load the image files of the first plurality of virtualized network function modules; and
loading, by the NFVO device, (Par [0234] and par [0241], “[0241] 4) the NFVO confirms loading of the VNF.”)  the image files of the first plurality of virtualized network function modules without loading an image file of a second virtualized network module in the VNF device, (Par [0334], “ault notification message having a fault priority of 1, a fault type of A1, and fault content of A2 is notified to the subscription nodes VIM and NFVO; then, a fault notification message having a fault priority of 2, a fault type of B1, and fault content of B2 is notified to the subscription node VNF, and wherein the image file of the second virtualized network module is not comprised in the first loading request message. (Par [0174], “the subscription node NFVO having a node identifier of the subscription node of ID4 subscribes to, from the NFV fault management apparatus, fault information having a grouping identifier of a fault publish node of a group 1, a node identifier of the fault publish node of ID3, a fault type of A1, fault content of A2, and a fault expiration time of a time 1, and fault information having a grouping identifier of a fault publish node of a group 3, a node identifier of the fault publish node of ID6, a fault type of B1, fault content of C2, and a fault expiration time of a time 2; a subscription node VNFM having a node identifier of the subscription node of ID7 subscribes to, from the NFV fault management apparatus, fault information having a grouping identifier of a fault publish node of a group 3, a node identifier of the fault publish node of ID6, a fault type of B1…”)

As per Claim 22, the rejection of Claim 21 is incorporated and Wei further discloses:
wherein the method further comprises: receiving, by the NFVO device, a second loading request message from the NM device, (Par [0166], “FIG. 4, a node VIM having a subscription node identifier of ID1 sends a "Fault Message Unsubscribe" message having a grouping identifier of a fault publish node of a group 1, a node identifier of the fault publish node of ID3, a fault type of A1, and fault content of A2 to wherein the second loading request message comprises descriptors of the first plurality of virtualized network function modules, the descriptors of the first plurality of virtualized network function modules describe deployment information and maintenance information of the first plurality of virtualized network function modules, and the second loading request message requests the NFVO device to load the descriptors of the first plurality of virtualized network function modules; and loading, by the NFVO device, the descriptors of the first plurality of virtualized network function modules. (Par [0174], “the subscription node NFVO having a node identifier of the subscription node of ID4 subscribes to, from the NFV fault management apparatus, fault information having a grouping identifier of a fault publish node of a group 1, a node identifier of the fault publish node of ID3, a fault type of A1, fault content of A2, and a fault expiration time of a time 1, and fault information having a grouping identifier of a fault publish node of a group 3, a node identifier of the fault publish node of ID6, a fault type of B1, fault content of C2, and a fault expiration time of a time 2; a subscription node VNFM having a node identifier of the subscription node of ID7 subscribes to, from the NFV fault management apparatus, fault information having a grouping identifier of a fault publish node of a 

As per Claim 23, the rejection of Claim 21 is incorporated and Wei further discloses:
wherein the first loading request message or the second loading request message further comprises identifiers of the descriptors of the first plurality of virtualized network function modules, and loading, by the NFVO device, the descriptors of the first plurality of virtualized network function modules comprises: loading, by the NFVO device, the descriptors of the first plurality of virtualized network function modules and the identifiers of the descriptors of the first plurality of virtualized network function modules. (Par [0174], “the subscription node NFVO having a node identifier of the subscription node of ID4 subscribes to, from the NFV fault management apparatus, fault information having a grouping identifier of a fault publish node of a group 1, a node identifier of the fault publish node of ID3, a fault type of A1, fault content of A2, and a fault expiration time of a time 1, and fault information having a grouping identifier of a fault publish node of a group 3, a node identifier of the fault publish node of ID6, a fault type of B1, fault content of C2, and a fault expiration time of a time 2; a subscription node VNFM having a node identifier of the subscription node of ID7 subscribes to, from the NFV fault management apparatus, fault information having a grouping identifier of a fault publish node of a group 3, a node identifier of the fault publish node of ID6, a fault type of B1…” And see Figures 2 and 4-6, having the loading process, information, notifications, messaging)

As per Claim 24, the rejection of Claim 21 is incorporated and Wei further discloses:
wherein the first loading request message further comprises descriptors of the first plurality of virtualized network function modules, the descriptors describe deployment information and maintenance information of the first plurality of virtualized network function modules, and the method further comprises: loading, by the NFVO device, the descriptors of the first plurality of virtualized network function modules. (Par [0273], “corresponding subscription nodes associated with node identifiers of the at least two subscription nodes.” And par [0241] 4) the NFVO confirms loading of the VNF.” And see Figure 2 and 4-6, having the loading process, information, notifications, messaging”).

As per Claim 25, the rejection of Claim 24 is incorporated and Wei further discloses:
wherein the method further comprises: allocating, by the NFVO device, identifiers of the descriptors of the first plurality of virtualized network function modules to the descriptors of the first plurality of virtualized network function modules; and loading, by the NFVO device, the descriptors of the first plurality of virtualized network function modules comprises: loading, by the NFVO device, the descriptors of the first plurality of virtualized network function modules and the identifiers of the descriptors of the first plurality of virtualized network function modules. (Par [0273], “corresponding subscription nodes associated with node identifiers of the at least two subscription nodes.” And see Figure 2 and 4-6, having the loading process, information, notifications, messaging)

As per Claim 26, the rejection of Claim 24 is incorporated and Wei further discloses:
wherein the method further comprises: receiving, by the NFVO device, a first management request message from the NM device, wherein the first management request message instructs the NFVO device to update, query, or delete the image files of the first plurality of virtualized network function modules; and (Par [0216], “5. the NFVO updates the VNF catalog, an NFV Service Catalog, and VNF Instances (adds a new VNF instance entry and the like)” and par [0277] acquiring a correspondence between an identifier of at least one virtualized network function VNF node and an identifier of at least one network function virtualization infrastructure NFVI node from a network function virtualization orchestrator NFVO”) updating, querying, or deleting, by the NFVO device, the image files of the first plurality of virtualized network function modules. (Par [0230], “facilitate subsequent querying, invoking and the like by the NFV system.” And see Figure 2 and 4-6, having the loading process, information, notifications, messaging).

As per Claim 27, the rejection of Claim 24 is incorporated and Wei further discloses:
wherein the method further comprises: receiving, by the NFVO device, a second management request message from the NM device, wherein the second management request message instructs the NFVO device to update, query, or delete the descriptors of the first plurality of virtualized network function modules; and (par [0230], facilitate subsequent querying, par [0256], “a second sending unit 41, configured to send a fault publish message to an NFV fault management apparatus, so that the NFV fault management apparatus performs updating, querying, or deleting, by the NFVO device, the descriptors of the first plurality of virtualized network function modules. (Claim 17, “The method according to claim 11, further comprising: acquiring a correspondence between an identifier of a virtualized network function (VNF) subscription node and an identifier of a fault publish network function virtualization infrastructure (NFVI) from a network function virtualization orchestrator (NFVO).” And see Figure 2 and 4-6, having the loading process, information, notifications, messaging).

As per Claim 28, the rejection of Claim 24 is incorporated and Wei further discloses:
wherein the method further comprises: receiving, by the NFVO device, a third management request message from the NM device, wherein the third management request message instructs the NFVO device to update, query, or delete the image files of the first plurality of virtualized network function modules and the descriptors of the first plurality of virtualized network function modules; and (Par [0216], “5. the NFVO updates the VNF catalog, an NFV Service Catalog, and VNF Instances (adds a new VNF instance entry and the like)” and par [0277] acquiring a correspondence between an identifier of at least one virtualized network function VNF node and an identifier of at least one network function virtualization infrastructure NFVI node from a network function virtualization orchestrator NFVO”) updating, querying, or deleting, by the NFVO device, the image files of the first plurality of virtualized network function modules and the descriptors of the first plurality of virtualized network function modules. (Par [0216], “5. the NFVO updates the VNF catalog, an NFV Service Catalog, and VNF Instances (adds a new VNF instance entry and the like)” and par [0277] acquiring a correspondence between an identifier of at least one virtualized network function VNF node and an identifier of at least one network function virtualization infrastructure NFVI node from a network function virtualization orchestrator NFVO” And see Figures 2 and 4-6, having the loading process, information, notifications, messaging).

As per Claim 29, the rejection of Claim 24 is incorporated and Wei further discloses:
wherein the method further comprises: sending, by the NFVO device, an instantiation request message to a virtualized network function manager (VNFM) device, wherein the instantiation request message comprises identifiers of descriptors of all virtualized network function modules in the VNF device, and the identifiers of the descriptors of all the virtualized network function modules are used for instantiation of the VNF device. (Par [0213] 2. VNF1 instantiation process” and paragraphs [0214-0218]).

As per Claim 30, the rejection of Claim 29 is incorporated and Wei further discloses:
wherein the method further comprises: sending, by the NFVO device, a scale-out request message or a scale-in request message to a VNFM device, wherein the scale-out request message or the scale-in request message comprises the identifiers of the descriptors of the first plurality of virtualized network function modules, and the identifiers of the descriptors of the first plurality of virtualized network function modules are used for scale-out or scale-in of the first plurality of virtualized network function modules. (Par [0195], “Manner 2: In a case in which load of a VNF increases or load of a VNF gradually decreases, to ensure that resources are effectively used, the NFV system may start a VNF scaling process, to increase or decrease resources used by the VNF. After a VNF instance scaling down/VNF instance scaling up process is completed, after the NFVO updates a VNF catalog, an NFV service catalog, and a VNF instance, the NFVO sends a correspondence between a VNF node identifier and an NFVI resource configuration to the NFV fault management apparatus.”).

As per Claims 31-40, being the device claims corresponding to the system claims 21-30 respectively and rejected under the same reason set forth in connection of the rejections of Claims 21-30 and further Wei discloses: (Par [0259]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Xiang (US 2015/0381423) relates to System and Method for Virtual Network Function Policy Management, specifically by the category selection can be used by the VNF manager (VNFM) 306 and the NFV orchestrator ( NFVO) 304. This information can be statically or dynamically configured. In addition, in the VNF categories, parameters 
	McMurry et al (US 2015/0149656) relates to METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR DIAMETER ROUTING USING SOFTWARE DEFINED NETWORK (SDN) FUNCTIONALITY, specifically by experiencing problems, or operating normally. Network orchestrator 100 may use received or derived information to predict future conditions (e.g., network congestion or node failures). Network orchestrator 100 may include functionality for allocating or reallocating various network resources, such as Diameter resources.
Bertz et al (US 10,116,571) relates to Network Function Virtualization (NFV) Management and Orchestration (MANO) with Application Layer Traffic Optimization (ALTO), specifically by an orchestrator exchanging network data with a Virtualized Infrastructure Manager (VIM) to support the NS. The orchestrator exchanges function data with a Virtual Network Function Manager (VNFM) to support the NS. The VIM exchanges the network data with NFV Infrastructures (NFVIs) to execute Virtual Machines (VMs) that instantiate Virtual Network Functions (VNFs) to support the NS. The VNFM exchanges the function data with the VNFs to support the NS. The NFV MANO orchestrator indexes some of the network data and the function data to generate NFV ALTO topology data that associates individual ALTO Provider Identifiers (PIDs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158